UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4500


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SHAWN MAURICE LUCAS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:07-cr-00046-FDW-1)


Submitted:    February 20, 2009             Decided:   March 26, 2009


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark P. Foster, Jr., LAW OFFICES OF MARK P. FOSTER, P.C.,
Charlotte, North Carolina, for Appellant.        Gretchen C. F.
Shappert, United States Attorney; Matthew T. Martens, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shawn Maurice Lucas appeals from his conviction and

120-month   sentence        after    pleading         guilty    to     possession       of    a

firearm by a felon, in violation of 18 U.S.C. §§ 922(g) and

924(e) (2006).       Lucas claims that the traffic stop that led to

his arrest was not supported by reasonable suspicion or probable

cause, as the placement of his temporary registration plate in

the window of his vehicle rather than the bumper did not violate

any North Carolina motor vehicle regulation.                         Lucas contends the

district court’s interpretation of the relevant motor vehicle

statute went beyond the terms of the statute itself and that the

court    improperly        characterized        the    relevant        issue     as    being

whether the officer relied on a “reasonable” interpretation of

that    statute.       After        thoroughly        reviewing        the   record,         we

conclude the district court did not err in denying Lucas’ motion

to suppress.

            This     court     reviews       the       district        court’s        factual

findings underlying a motion to suppress for clear error, and

the    district    court’s     legal       determinations         de    novo.         United

States v. Wilson, 484 F.3d 267, 280 (4th Cir. 2007) (citing

Ornelas v. United States, 517 U.S. 690, 699 (1996)).                                  When a

suppression       motion    has     been    denied,      this    court       reviews     the

evidence in the light most favorable to the Government.                               United

States v. Uzenski, 434 F.3d 690, 704 (4th Cir. 2006).

                                            2
              Because an automobile stop constitutes seizure of an

individual,         police       must    comply         with      the    Fourth    Amendment’s

requirement             “that     it      not          be   unreasonable           under        the

circumstances.”            United States v. Wilson, 205 F.3d 720, 722 (4th

Cir. 2000) (quoting Whren v. United States, 517 U.S. 806, 809-10

(1996)).        An      automobile       stop      “must       be    justified     by    probable

cause    or     a       reasonable        suspicion,             based    on    specific        and

articulable         facts,      of     unlawful        conduct.”          United       States    v.

Hassan El, 5 F.3d 726, 729 (4th Cir. 1993) (citing Terry v.

Ohio, 392 U.S. 1 (1968)).                 While there are limited circumstances

under which suspicionless automobile stops are permitted, police

may    not     carry      out     random      or       discretionary        stops       that    are

unsupported by articulable, reasonable suspicion of a violation.

Wilson, 205 F.3d at 722.

              In     ruling      on     the   motion        to      suppress,     the    district

court noted that, pursuant to N.C. Gen. Stat. Ann. § 20-63(d)

(2007), a vehicle registration plate is required to be “attached

to the rear of the motor vehicle.”                             The district court found

that    the     statute         lacked    a     specific          definition      as    to     what

constituted the “rear” of the vehicle and conceded that placing

the registration tag in the back window, as Lucas had done,

could arguably constitute compliance with the terms of § 20-

63(d).       The district court concluded, however, that § 20-63(d)

could    not       be    read     in     isolation,         as      another     motor     vehicle

                                                   3
statute, N.C. Gen. Stat. Ann. § 20-129(d) (2007), supported the

officer’s interpretation as to “proper placement” of the license

plate, as a plate that was placed in the window could not be

properly illuminated as required under § 20-129(d).

              While neither party has brought to our attention any

applicable      case    law    regarding       the   specific     requirements       for

placement of the registration plate under § 20-63(d), we note a

recent decision by the North Carolina Court of Appeals, North

Carolina v. Stone, 634 S.E.2d 244 (N.C. Ct. App. 2006), that

addresses this very matter.               In Stone, a police officer began

following a vehicle after he suspected the driver was speeding.

Id. at 246.           When the vehicle stopped in a parking lot, the

officer saw that “the vehicle’s license plate was displayed on

the    rear    window   instead    of    the    bumper,”    at    which     point   the

officer approached the vehicle.                Id.   The trial court determined

that   the     officer’s      traffic    stop   “was   based      on   a   ‘reasonable

suspicion’      (if    not    probable    cause)     that   the    driver    had    been

speeding . . . and was not properly displaying the vehicle’s

license tag (in violation of N.C. Gen. Stat. § 20-63(d)).”                          Id.

at 247.       Because the driver had been speeding and “the vehicle’s

license plate was displayed in the rear window, rather than on

the bumper,” the North Carolina Court of Appeals held that the

officer had “reasonable suspicion, if not probable cause, to

believe that two traffic violations had occurred.”                     Id. at 248.

                                           4
             Stone supports the conclusion that placement of the

tag on the rear window, alone, constituted a violation of § 20-

63(d) and provided probable cause for a traffic stop.                         To the

extent that Stone leaves any room for doubt, however, we agree

with the district court that, under the circumstances of this

case, the display of the registration tag was unlawful under

North   Carolina    law,   as   the   tag   was   not   properly       illuminated

under § 20-129(d) of the North Carolina Code.                  Accordingly, the

fact that the tag was displayed in the rear window in a manner

in which it was unreadable provided the officer with probable

cause   to   stop   Lucas’      vehicle.      Hence,     the    district       court

properly denied Lucas’ motion to suppress.

             Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral     argument    because     the    facts    and    legal

conclusions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                          AFFIRMED




                                       5